EXHIBIT 10.1

[AHCCCS LETTERHEAD]



May 13, 2008



VHS Phoenix Health Plan, LLC
Nancy Novick
Chief Executive Officer
7878 N. 16th St, Suite 105
Phoenix, AZ  85020



RE:       Contract Award



Dear Offeror:



Congratulations, VHS Phoenix Health Plan, LLC is hereby awarded a contract under
RFP number YH09-0001 in the following GSA(s):



                  –     GSA 4 – Apache, Coconino, Mohave and Navajo Counties
                  –     GSA 6 – Yavapai County
                  –     GSA 8 – Gila and Pinal Counties
                  –     GSA 10 – Pima County only
                  –     GSA 12 – Maricopa County



This contract award is contingent upon your acceptance of the attached rates. 
In any instance where your Initial or Best and Final Offer bid rates fell below
our actuarial rate ranges, AHCCCS has adjusted those rates up to the bottom of
the actuarial rate range for that rate in that GSA.  None of your bid rates were
above our actuarial rate ranges; therefore none of your bid rates were lowered
in any rate range.



Please counter sign and return this Contract Award letter to my attention by May
14, 2008 at 4:00 PM.  Your notification to AHCCCS must be faxed to my attention
(Michael Veit, Contracts Administrator, fax #602-417-5957).  Please ensure all
faxes are followed by a hard copy via US Mail.



In the event that you do not accept this contract award, or fail to return this
Offer letter by May 14, 2008 at 4:00 PM, AHCCCS may withdraw this contract
award.



For your information we have attached a summary of contracts awards for CYE
’09.  If you have any questions regarding this letter or the attached amended
rates please contact Rodd Mas at (602) 417-4072.



Sincerely

 

 

/s/ Michael Veit                                    

 

/s/ Nancy Novick                                 

Michael Veit

 

Nancy Novick*

Contracts and Purchasing Administrator

 

Chief Executive Officer

Division of Business and Finance

 

VHS Phoenix Health Plan, LLC

 

 

*By signing this letter, I agree to the rates awarded

